Citation Nr: 0725613	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acoustic neuroma 
of the right ear.

2.  Entitlement to service connection for an eye disability 
(Gold weight in the right eye), claimed as secondary to 
acoustic neuroma of the right ear.

3.  Entitlement to service connection for residuals of 
removal of cartilage from behind the ear to put in the right 
eye lid, claimed as secondary to acoustic neuroma of the 
right ear.

4.  Entitlement to service connection for a gortex strip in 
the face, claimed as secondary to acoustic neuroma of the 
right ear.

5.  Entitlement to service connection for a neck surgery 
scar, claimed as secondary to acoustic neuroma of the right 
ear.

6.  Entitlement to service connection for loss of the ability 
to smile, claimed as secondary to acoustic neuroma of the 
right ear.

7.  Entitlement to service connection for right nostril 
disability, claimed as secondary to acoustic neuroma of the 
right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In August 2004 a RO decision granted the veteran service 
connection for a psychiatric disorder and assigned a 30 
percent disability rating.  The veteran has not expressed 
disagreement with the rating assigned, and this issue is not 
before the Board.

In February 2006 the Board received evidence submitted by the 
veteran that is pertinent to the veteran's claim.  In view of 
the favorable action taken in this decision, the Board will 
consider the additional evidence without having to remand the 
case to the RO for initial consideration.

The issues of entitlement to service connection for 
disabilities secondary to acoustic neuroma of the right side 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence establishes a link between the 
veteran's right ear acoustic neuroma and his active military 
service.


CONCLUSION OF LAW

Acoustic neuroma of the right ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the action taken in this decision, a review of 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
necessary.

The veteran asserts that he developed an acoustic neuroma as 
a result of exposure to noise during service, including 
several occurrences of an M-16 rifle being fired from just 
adjacent to his head.  He stated that he has had hearing loss 
ever since service.  The veteran also stated that in 
September 1970, shortly following service, he was treated by 
VA for what was mistakenly diagnosed as an ear infection.  
The veteran asserts that he had no ear infection at that 
time, and was not treated for one.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records contain no complaints 
of or diagnoses of hearing loss or neurological disability.  
The veteran's ears were clinically evaluated as normal on the 
June 1970 service separation physical, but no audiometric or 
whisper voice testing was undertaken at that time.

A September 1970 VA medical record noted that the veteran 
complained of difficulty hearing and of earaches.  The 
diagnosis was external otitis.

In October 1970 the veteran was awarded service connection 
for external otitis.  In September 2003 the veteran was 
awarded service connection for tinnitus.

A private medical record dated in January 1980 and a VA 
record dated in November 1995 noted that the veteran had 
consistently maintained that he had experienced right ear 
hearing loss since service.

In July 1998 the veteran underwent a translabyrinthian 
approach for resection of a right-sided acoustic neuroma.

Multiple lay statements received in April 1998 indicated that 
the veteran had a severe right-sided hearing loss after 
returning from Vietnam.  

In a letter dated in January 2006 (and received in February 
2006), the veteran's private physician, S.F.N., M.D., stated, 
in pertinent part, as follows:

[The veteran] has been a patient of mine 
since May of 1998.  He was subsequently 
discovered to have a very large, right-
sided, acoustic neuroma that was 
subsequently operated on leaving him with 
right facial paralysis, loss of hearing 
on the right side and decreased sensation 
on the right side of the face without 
other symptoms.

[The veteran] was discharged from the 
military after serving in Vietnam in June 
of 1970 and subsequently evaluated at 
[VA], complaining of hearing loss, which 
was initially assumed to be "ear 
infection" but had no symptoms of same.  
Subsequently, he was followed at the VA 
Hospital for right-sided hearing loss, 
eventually given hearing tests and 
hearing aids, but never had any imaging 
for his profound right-sided hearing 
loss, despite the fact that he was not 
continually exposed to noise that 
possibly could have contributed to 
unilateral hearing loss.  It is my 
opinion that the very large acoustic 
neuroma that was found on the right side 
in all likelihood, at least to a 
reasonable degree of medical certainty, 
existed at the time of his discharge from 
the military and gradually grew over the 
years until 1998 when it was discovered 
by MRI scanning that was performed to 
evaluate him for injuries sustained in a 
different accident that did not affect 
his hearing at that time.

It remains my opinion that [the veteran] 
in all likelihood has a service-connected 
disability related to the acoustic 
neuroma discovered on the right side.

The veteran's private physician has associated the veteran's 
acoustic neuroma to his military service.  The private 
physician, in the January 2006 letter and previous letters 
submitted to VA (including a letter dated in July 2004), has 
clearly demonstrated a knowledge of the veteran's service and 
post-service medical history.  In this regard, the Board 
notes that Dr. N. has referenced clinical findings (including 
the September 1970 VA medical record) in his letters and has 
given a rationale for his opinions provided.  Dr N.'s 
qualifications and medical training have been noted by the 
Board, and there is no contrary medical opinion evidence of 
record.  In fact, a September 2003 VA examiner has indicated 
that it was possible that the veteran's acoustic neuroma had 
begun during service.  Based on the uncontradicted opinion 
from Dr. N., the requirements for service connection for 
acoustic neuroma of the right side are met.


ORDER

Service connection for acoustic neuroma of the right ear is 
granted.


REMAND

In a June 2004 decision, the RO denied service connection for 
several disabilities claimed as secondary to acoustic neuroma 
(including an eye condition, removal of cartilage from behind 
the ear, a gortex strip in the face, a neck scar, loss of the 
ability to smile, and right nostril disability).  In a 
statement received in August 2004, the veteran expressed 
disagreement with the June 2004 secondary service connection 
denials.  Under such circumstances, and in light of the 
Board's decision to grant service connection for an acoustic 
neuroma of the right ear, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ should issue a statement of the 
case for the issues of service connection 
for an eye disability (Gold weight in the 
right eye), residuals of removal of 
cartilage from behind the ear to put in 
the right eye lid, a gortex strip in the 
face, a neck surgery scar, loss of the 
ability to smile, and right nostril 
disability, each claimed as secondary to 
acoustic neuroma of the right ear.  Only 
if the veteran perfects an appeal as to 
an issue should that issue be certified 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


